Title: [Diary entry: 18 April 1788]
From: Washington, George
To: 

Friday 18th. Thermometer at 59 in the Morning—70 at Noon and 70 at Night. A thick Fog & showers in the Morning. Cloudy all the day with a brisk wind from the Southward. Rode to the Fishing landing—the Plantations at the Ferry, Frenchs, Dogue run, and Muddy hole—also to My Mill where the heavy rain of last Night had blown up my lower tumbling dam, or waste, and broke the race in other places which was the more unfortunate as all my People were busily employed in other Work. The Ditchers, however, and two Carpenters, were sent to repair the damage. At the Ferry, the abundance of rain which fell in the course of yesterday & last Night rendered plowing in the Corn grd. impracticable. The plows therefore were shifted to the hill in No. 7. At Frenchs, from the same cause they were removed to No. 3, to break up for Corn—having finished plowing No. 2 (all but the So. Et. corner) & unable to cross in the lower meadow. Women filling gullies in No. 3 but ordered to grub & sprout the clover ground in the upper meadow at this place. At D. Run the Plows were stopped entirely. The Women & plow people were beating the Clods & removing the grass from the Barley ground.  At Muddy hole, the Women were heaping dung; and cross harrowing of Barley being stopped, the three plows were employed in the 5 Acres of experimental ground in No. 2, to break it up, & to prepare it for Barley &ca. The Rain having washed up many of the Willow cuttings wch. had been set by the Post & Rail fence near the road I had them (late as it is in the Season) replaced tho’ there is little hope of their living.